          Case 1:21-cv-01791-NRB Document 29 Filed 05/03/21 Page 1 of 2


                                                                       261 Madison Avenue, 26th Floor
                                                                           New York, New York 10016
                                                                 (212) 972-7040 (o) • (212) 922-1939 (f)
                                                                                    www.FSFLLP.com


                                                                        DANIEL J. SCHNEIDER*, PARTNER
                                                                             DSCHNEIDER@FSFLLP.COM




                                                                 May 3, 2021


Via ECF
Hon. Naomi Reice Buchwald, U.S.D.J.
United States District Court, S.D.N.Y.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 21A
New York, NY 10007-1312


        Re:     Request for Leave to File a Late Motion to Reargue
                Case No.: 1:21-cv-01791(NRB)—Rachel Filsoof v. Andrew J. Cole
                Client No: 1272-1001


Dear Judge Buchwald:

        This office represents the defendant in the referenced case. In my initial review, I noted an
Order that was granted on April 6, 2021. See ECF Docket No. 20. Since I was retained more than 14
days after the Order was granted, I would like the opportunity to reargue and respectfully request leave
to submit a late motion to reargue pursuant to Rule 6.3 of the Local Rules of the United States District
Courts for the Southern and Eastern Districts of New York.

        The reason for this request is that, as I understand it, my client, who was pro se at the time, did
not know that he was subject to such an order. Suffering such an order was unexpected to him
especially in light of the fact that this order is duplicative of the California temporary order of
protection and therefore, he was at a loss as to why it would even be needed or required. He should
be provided with the right to argue that an additional order is unnecessary. As a layperson, he did not
understand the consequences of not mounting a defense.




                                                                                *Licensed in New York, California,
                                                                                        Illinois and Massachusetts
              Case 1:21-cv-01791-NRB Document 29 Filed 05/03/21 Page 2 of 2

FARBER SCHNEIDER FERRARI LLP
    Hon. Naomi Reice Buchwald, U.S.D.J.
    May 3, 2021
    Page 2 of 2

            Furthermore, it must be noted that defendant is vigorously defending himself in the criminal
    cases which arise out of the same allegations as those “presented” here and is innocent until proven
    guilty. It is notable that I cannot find evidence of a New York temporary order of protection in
    connection with New York criminal contempt case. I think that fact should be considered in whether
    this additional order of protection should stand.

            In the event that the Court is not inclined to provide leave to file a late motion, respectfully,
    it is important for this letter to be on the record to note Mr. Cole’s objection to the order entered
    while he was still pro se and did not have an understanding as to the proceedings.

            If the Court has any questions or concerns or would otherwise like to discuss this matter,
    please let us know and we can make ourselves available. We thank the Court, in advance, for its
    consideration.

                                                    Respectfully submitted,

                                                    FARBER SCHNEIDER FERRARI LLP




                                                    By: _________________________
                                                            Daniel J. Schneider


    cc:     John P. Bostany, Esq. (via email and ECF)
